HIGHTOWER, Judge,
dissenting.
I disagree with the conclusion that a nine-year hard labor sentence for a 38-year-old distributor of crack cocaine, who presents an undue risk of committing other crimes, is excessive. Indeed, the present offense occurred when he positioned himself on a street corner to ply his enterprise with, the facts strongly suggest, more than “one rock” available for commerce.
I respectfully dissent.
Before MARVIN, C.J., and FRED W. JONES, Jr., SEXTON, NORRIS and HIGHTOWER, JJ.